Title: From Thomas Jefferson to Robert Smith, 3 August 1804
From: Jefferson, Thomas
To: Smith, Robert


               
                  
                     Dear Sir
                  
                  Monticello Aug. 3 04.
               
               As mr Pinckney may be arrived in the country some time before I hear of it, will you be so good as to take the first decent occasion, after his arrival, of offering him the office of a judge of the Supreme court of the territory of Orleans, and of asking an answer? we can only await a certain time for that: but when that time is out, I will give you notice to avoid a proposition to him after necessity shall have obliged me to fill the vacancy with another name. Affectionate salutations & respect.
               
                  
                     Th: Jefferson
                  
               
            